Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16710429 filed 12/11/2019. Claims 1-30 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62778780 filed 12/12/2018.

Allowable Subject Matter
Claim 6-7, 9, 13-15, 21, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 16, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 36.331 (TS 36.331 hereafter) (3GPP TS 36.331 V14.8.0 (2018-09)) in view of Takeda et al. (Takeda hereafter) (US 20200322925 A1).

Regarding claim 1, TS 36.331 teaches, A method for wireless communications at a user equipment (UE), comprising:  
receiving, from a base station, broadcast information (TS 36.331; The UE applies the system information acquisition procedure to acquire the AS- and NAS- system information that is broadcasted by the E-UTRAN, pg 41) indicating one or more of a numerology (TS 36.331; The IE SystemInformationBlockType13 contains the information required to acquire the MBMS control information associated with one or more MBSFN areas, pg 348; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes and khz-7dot5 refers to 7.5kHz subcarrier spacing and khz-1dot25 refers to 1.25 kHz subcarrier spacing, pg 569-570 [Note that subcarrierSpacingMBMS is part of SIB13 sent by base station]) or a reference signal (RS) pattern to be used in broadcast or multicast transmissions;  
identifying a modulation and coding scheme (MCS) associated with the broadcast or multicast transmissions (TS 36.331; The IE PMCH-InfoList specifies configuration of all PMCHs of an MBSFN area, pg 571; dataMCS Indicates the value for parameter  in TS 36.213 [23], which defines the MCS applicable for the subframes of this (P)MCH as indicated by the field commonSF-Alloc, pg 572 [Note that dataMCS is part of PMCH-InfoList]);  
(TS 36.331; The IE SC-MTCH-InfoList-NB provides the list of ongoing MBMS sessions, pg 668; npdcch-NPDSCH-MaxTBS-SC-MTCH Maximum NPDSCH TBS for the SC-MTCH, see TS 36.213 [23]. Value n680 corresponds to 680 bits and value n2536 corresponds to 2536 bits, pg 669 [Note that npdcch-NPDSCH-MaxTBS-SC-MTCH is part of SC-MTCH-InfoList-NB]); and  
communicating via the broadcast or multicast transmissions in accordance with the TBS (TS 36.331; For MBMS user data, which is carried by the MTCH logical channel, pg 202).  
	Although TS 36.331 teaches subcarrier spacing and maximum value of TBS traffic channel, but fails to explicitly teach,
	numerology;
	TBS based at least on the MCS and at least one of the numerology or the RS pattern.
	However, in the same field of endeavor, TAKEDA teaches, 
numerology (Takeda; when numerologies are different, this means that at least one of following (1) to (6) is different … (1) the subcarrier spacing, Par. 0037 - 0038).
TBS based at least on the MCS and at least one of the numerology (Takeda; the TBS of DL data … which are transmitted based on scheduled PRBs, a rank, an MCS and so on, can be changed (made proportional, for example) depending on the subcarrier spacing, Par. 0075). 
TS 36.331 to include the use of changing TBS proportionally for different numerologies as taught by TAKEDA in order to reduced stored information (TAKEDA; Par. 0076).

Regarding claim 16, TS 36.331 teaches, A method for wireless communications at a base station, comprising:  
transmitting, to a user equipment (UE), broadcast information (TS 36.331; The UE applies the system information acquisition procedure to acquire the AS- and NAS- system information that is broadcasted by the E-UTRAN, pg 41) indicating one or more of a numerology or a reference signal (RS) pattern to be used in broadcast or multicast transmissions (TS 36.331; The IE SystemInformationBlockType13 contains the information required to acquire the MBMS control information associated with one or more MBSFN areas, pg 348; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes and khz-7dot5 refers to 7.5kHz subcarrier spacing and khz-1dot25 refers to 1.25 kHz subcarrier spacing, pg 569-570 [Note that subcarrierSpacingMBMS is part of SIB13 sent by base station]);  
identifying a modulation and coding scheme (MCS) associated with the broadcast or multicast transmissions (TS 36.331; The IE PMCH-InfoList specifies configuration of all PMCHs of an MBSFN area, pg 571; dataMCS Indicates the value for parameter  in TS 36.213 [23], which defines the MCS applicable for the subframes of this (P)MCH as indicated by the field commonSF-Alloc, pg 572 [Note that dataMCS is part of PMCH-InfoList]);  
determining a transport block size (TBS) (TS 36.331; The IE SC-MTCH-InfoList-NB provides the list of ongoing MBMS sessions, pg 668; npdcch-NPDSCH-MaxTBS-SC-MTCH Maximum NPDSCH TBS for the SC-MTCH, see TS 36.213 [23]. Value n680 corresponds to 680 bits and value n2536 corresponds to 2536 bits, pg 669 [Note that npdcch-NPDSCH-MaxTBS-SC-MTCH is part of SC-MTCH-InfoList-NB]);  
transmitting, to the UE, one or more indications corresponding to one or more MCSs associated with the broadcast or multicast transmissions (TS 36.331; E-UTRAN configures an MCCH (i.e. the MCCH identifies the MBSFN area) and signals the MBSFNAreaConfiguration message, pg 267 [Note that PMCH-InfoList is part of MBSFNAreaConfiguration message]); and  
communicating via the broadcast or multicast transmissions in accordance with the TBS (TS 36.331; For MBMS user data, which is carried by the MTCH logical channel, pg 202).
Although TS 36.331 teaches subcarrier spacing and maximum value of TBS traffic channel, but fails to explicitly teach,
	numerology;
	TBS based at least on the MCS and at least one of the numerology or the RS pattern.
	However, in the same field of endeavor, TAKEDA teaches, 
(Takeda; when numerologies are different, this means that at least one of following (1) to (6) is different … (1) the subcarrier spacing, Par. 0037 - 0038).
TBS based at least on the MCS and at least one of the numerology (Takeda; the TBS of DL data … which are transmitted based on scheduled PRBs, a rank, an MCS and so on, can be changed (made proportional, for example) depending on the subcarrier spacing, Par. 0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331 to include the use of changing TBS proportionally for different numerologies as taught by TAKEDA in order to reduced stored information (TAKEDA; Par. 0076).

Regarding claim 29, TS 36.331 teaches, An apparatus for wireless communications at a user equipment (UE), comprising:  
a processor (TS 36.331; The UE, pg 41), 
memory coupled with the processor (TS 36.331; The UE, pg 41); and  
instructions stored in the memory and executable by the processor to cause the apparatus to (TS 36.331; The UE, pg 41):
receive, from a base station, broadcast information (TS 36.331; The UE applies the system information acquisition procedure to acquire the AS- and NAS- system information that is broadcasted by the E-UTRAN, pg 41) indicating one or more of a numerology (TS 36.331; The IE SystemInformationBlockType13 contains the information required to acquire the MBMS control information associated with one or more MBSFN areas, pg 348; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes and khz-7dot5 refers to 7.5kHz subcarrier spacing and khz-1dot25 refers to 1.25 kHz subcarrier spacing, pg 569-570 [Note that subcarrierSpacingMBMS is part of SIB13 sent by base station]) or a reference signal (RS) pattern to be used in broadcast or multicast transmissions;  
identify a modulation and coding scheme (MCS) associated with the broadcast or multicast transmissions (TS 36.331; The IE PMCH-InfoList specifies configuration of all PMCHs of an MBSFN area, pg 571; dataMCS Indicates the value for parameter  in TS 36.213 [23], which defines the MCS applicable for the subframes of this (P)MCH as indicated by the field commonSF-Alloc, pg 572 [Note that dataMCS is part of PMCH-InfoList]);  
determine a transport block size (TBS) (TS 36.331; The IE SC-MTCH-InfoList-NB provides the list of ongoing MBMS sessions, pg 668; npdcch-NPDSCH-MaxTBS-SC-MTCH Maximum NPDSCH TBS for the SC-MTCH, see TS 36.213 [23]. Value n680 corresponds to 680 bits and value n2536 corresponds to 2536 bits, pg 669 [Note that npdcch-NPDSCH-MaxTBS-SC-MTCH is part of SC-MTCH-InfoList-NB]); and  
communicate via the broadcast or multicast transmissions in accordance with the TBS (TS 36.331; For MBMS user data, which is carried by the MTCH logical channel, pg 202).  
	Although TS 36.331 teaches subcarrier spacing and maximum value of TBS traffic channel, but fails to explicitly teach,
	numerology;

	However, in the same field of endeavor, TAKEDA teaches, 
numerology (Takeda; when numerologies are different, this means that at least one of following (1) to (6) is different … (1) the subcarrier spacing, Par. 0037 - 0038).
TBS based at least on the MCS and at least one of the numerology (Takeda; the TBS of DL data … which are transmitted based on scheduled PRBs, a rank, an MCS and so on, can be changed (made proportional, for example) depending on the subcarrier spacing, Par. 0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331 to include the use of changing TBS proportionally for different numerologies as taught by TAKEDA in order to reduced stored information (TAKEDA; Par. 0076).

Regarding claim 30, TS 36.331 teaches, An apparatus for wireless communications at a base station, comprising:  
a processor (TS 36.331; the E-UTRAN, pg 41), 
memory coupled with the processor (TS 36.331; the E-UTRAN, pg 41); and  
instructions stored in the memory and executable by the processor to cause the apparatus to (TS 36.331; the E-UTRAN, pg 41):
transmit, to a user equipment (UE), broadcast information (TS 36.331; The UE applies the system information acquisition procedure to acquire the AS- and NAS- system information that is broadcasted by the E-UTRAN, pg 41) indicating one or more of a numerology or a reference signal (RS) pattern to be used in broadcast or multicast transmissions (TS 36.331; The IE SystemInformationBlockType13 contains the information required to acquire the MBMS control information associated with one or more MBSFN areas, pg 348; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes and khz-7dot5 refers to 7.5kHz subcarrier spacing and khz-1dot25 refers to 1.25 kHz subcarrier spacing, pg 569-570 [Note that subcarrierSpacingMBMS is part of SIB13 sent by base station]);  
identify a modulation and coding scheme (MCS) associated with the broadcast or multicast transmissions (TS 36.331; The IE PMCH-InfoList specifies configuration of all PMCHs of an MBSFN area, pg 571; dataMCS Indicates the value for parameter  in TS 36.213 [23], which defines the MCS applicable for the subframes of this (P)MCH as indicated by the field commonSF-Alloc, pg 572 [Note that dataMCS is part of PMCH-InfoList]);  
determine a transport block size (TBS) (TS 36.331; The IE SC-MTCH-InfoList-NB provides the list of ongoing MBMS sessions, pg 668; npdcch-NPDSCH-MaxTBS-SC-MTCH Maximum NPDSCH TBS for the SC-MTCH, see TS 36.213 [23]. Value n680 corresponds to 680 bits and value n2536 corresponds to 2536 bits, pg 669 [Note that npdcch-NPDSCH-MaxTBS-SC-MTCH is part of SC-MTCH-InfoList-NB]);  
transmit, to the UE, one or more indications corresponding to one or more MCSs associated with the broadcast or multicast transmissions (TS 36.331; E-UTRAN configures an MCCH (i.e. the MCCH identifies the MBSFN area) and signals the MBSFNAreaConfiguration message, pg 267 [Note that PMCH-InfoList is part of MBSFNAreaConfiguration message]); and  
communicating via the broadcast or multicast transmissions in accordance with the TBS (TS 36.331; For MBMS user data, which is carried by the MTCH logical channel, pg 202).
Although TS 36.331 teaches subcarrier spacing and maximum value of TBS traffic channel, but fails to explicitly teach,
	numerology;
	TBS based at least on the MCS and at least one of the numerology or the RS pattern.
	However, in the same field of endeavor, TAKEDA teaches, 
numerology (Takeda; when numerologies are different, this means that at least one of following (1) to (6) is different … (1) the subcarrier spacing, Par. 0037 - 0038).
TBS based at least on the MCS and at least one of the numerology (Takeda; the TBS of DL data … which are transmitted based on scheduled PRBs, a rank, an MCS and so on, can be changed (made proportional, for example) depending on the subcarrier spacing, Par. 0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331 to include the use of changing TBS proportionally for different numerologies as taught by TAKEDA in order to reduced stored information (TAKEDA; Par. 0076).


Claim 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 36.331-TAKEDA and in further view of CHEN et al. (CHEN hereafter) (US 20200274635 A1).

Regarding claim 2 and claim 17, TS 36.331-TAKEDA teaches, The method of claim 1 and The method of claim 16 respectively, wherein determining the TBS comprises:  
determining an initial TBS based at least in part on a number of resource blocks within a slot (TAKEDA; a TBS table … to be associated with a reference numerology are defined … the reference TBS table (see FIG. 12B) based on the subcarrier spacing, the number of subcarriers per PRB and/or the number of symbols per TTI, Par. 0104 - 0105) of the broadcast or multicast transmissions (TS 36.331; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes, pg 569-570);
scaling the initial TBS using a scaling factor based at least in part on the numerology (TAKEDA; The user terminal communicates using the values that are determined by scaling the values provided in the reference TBS table … in accordance with the subcarrier spacing, the number of subcarriers and/or the number of symbols that are actually used in communication, Par. 0105).
TS 36.331-TAKEDA fail to explicitly teach,
determining the TBS from a plurality of available TBSs based at least in part on the scaled initial TBS.  
CHEN teaches, 
determining the TBS from a plurality of available TBSs based at least in part on the scaled initial TBS (CHEN; the TBS is not a linear mapping with respect to a number of PRBs, but a general function of N.sub.PRB, .nu., Q.sub.m and R, Par. 0015; a TBS using a general function of a number of physical resource blocks (PRBs) to be granted (N.sub.PRB), a number of resource elements (REs) per PRB (N.sub.RE.sup.DL,PRB), a number of layers per transport block (.upsilon.), a number of bits per modulation (Q.sub.m), and a coding rate determined by a modulation coding scheme ( MCS) (R), Par. 0017 [Note that as shown in Par. 0017, if the product N.sub.PRB, .nu., Q.sub.m and R is >= k, TBS is same as scaled amount]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331-TAKEDA to include the use of determining accurate TBS for NR adaptive to N.sub.PRB, .nu., Q.sub.m and R as taught by CHEN in order to improve performance (CHEN; Par. 0016).


Claim 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 36.331-TAKEDA-CHEN and in further view of Kim et al. (Kim hereafter) (US 20200244285 A1).

Regarding claim 3 and claim 18, TS 36.331-TAKEDA-CHEN teaches, The method of claim 2 and The method of claim 17 respectively. 	
 TS 36.331-TAKEDA-CHEN fail to explicitly teach,
wherein the determined TBS is a closest TBS to the scaled initial TBS in the plurality of available TBSs.  
However, in the same field of endeavor, Kim teaches, 
wherein the determined TBS is a closest TBS to the scaled initial TBS in the plurality of available TBSs (Kim; it is desirable to directly calculate the TBS using a function relationship of Equation 7 below instead of using a table look-up method … The TBS may be selected from a TBS set which closely approximates TBS.sub.temp according to a supported granularity of the TBS, Par. 0171-0172). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331-TAKEDA-CHEN to include the use of approximation as taught by Kim in order to select TBS from a TBS set (Kim; Par. 0172).


Claim 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 36.331-TAKEDA and in further view of CHOI et al. (CHOI hereafter) (US 20190165894 A1).

Regarding claim 4, TS 36.331-TAKEDA teaches, The method of claim 1. 	
TS 36.331-TAKEDA fail to explicitly teach,

However, in the same field of endeavor, CHOI teaches, 
wherein identifying the MCS comprises:  identifying an MCS table based at least in part on at least one of the numerology (CHOI; the respective services may have different numerologies in accordance with the respective service requirements, Par. 0123; in case of the URLLC, it is necessary to apply low modulation order and coding rate for transmission having high reliability, and for this, MCS having high reliability may be configured to the terminal. The base station may indicates such MCS to the terminal, and for this, an MCS table having high reliability may be newly defined, Par. 0297). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331-TAKEDA to include the use of new MCS table as taught by CHOI in order to meet service requirement (CHOI; Par. 0123).

Regarding claim 19, TS 36.331-TAKEDA teaches, The method of claim 16.
TS 36.331-TAKEDA fail to explicitly teach,
wherein identifying the MCS comprises:  identifying an MCS table based at least in part on at least one of the numerology or the RS pattern.  
However, in the same field of endeavor, CHOI teaches, 
wherein identifying the MCS comprises:  identifying an MCS table based at least in part on at least one of the numerology (CHOI; the respective services may have different numerologies in accordance with the respective service requirements, Par. 0123; in case of the URLLC, it is necessary to apply low modulation order and coding rate for transmission having high reliability, and for this, MCS having high reliability may be configured to the terminal. The base station may indicates such MCS to the terminal, and for this, an MCS table having high reliability may be newly defined, Par. 0297); and  
signaling, to the UE, the identified MCS table (CHOI; if the RRC field is configured, it can be understood that both the MCS table having high reliability and the CQI having high reliability are configured, Par. 0304).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331-TAKEDA to include the use of new MCS table as taught by CHOI in order to meet service requirement (CHOI; Par. 0123).


Claim 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 36.331-TAKEDA and in further view of Kim et al. (Kim hereafter) (US 20200244285 A1).

Regarding claim 5, TS 36.331-TAKEDA teaches, The method of claim 1.
	TS 36.331-TAKEDA fail to explicitly teach,

	However, in the same field of endeavor, Kim teaches,
wherein determining the TBS comprises:  
identifying, based at least in part on the numerology, a reference number of spatial layers (Kim; The transmitting side may transmit N.sub.REperPRB using joint signaling with all or a part of N.sub.PRB, MCS, and N.sub.layer. In this case, N.sub.REperPRB may be differently configured according to an allocated degree of N.sub.PRB. In addition, N.sub.REperPRB may be differently configured according to MCS information. N.sub.REperPRB may also be different configured according to N.sub.layer, Par. 0183); and   
determining the TBS based at least in part on the reference number of spatial layers (Kim; In NR, since the amount of resources is variously changed, it is desirable to directly calculate the TBS using a function relationship of Equation 7 below instead of using a table look-up method. 
TBS.sub.temp=f(N.sub.PRB, N.sub.REperPBR, MCS, N.sub.layer), Par. 0171).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331-TAKEDA to include the use of spatial layer as taught by Kim in order to determine TBS (Kim; Par. 0171).

Regarding claim 20, TS 36.331-TAKEDA teaches, The method of claim 16.
TS 36.331-TAKEDA fail to explicitly teach,
wherein the TBS is based at least in part on a 2reference number of spatial layers, the reference number of spatial layers identified based at 3least in part on the numerology.
However, in the same field of endeavor, Kim teaches,
wherein the TBS is based at least in part on a reference number of spatial layers (Kim; In NR, since the amount of resources is variously changed, it is desirable to directly calculate the TBS using a function relationship of Equation 7 below instead of using a table look-up method. 
TBS.sub.temp=f(N.sub.PRB, N.sub.REperPBR, MCS, N.sub.layer), Par. 0171), the reference number of spatial layers identified based at least in part on the numerology (Kim; The transmitting side may transmit N.sub.REperPRB using joint signaling with all or a part of N.sub.PRB, MCS, and N.sub.layer. In this case, N.sub.REperPRB may be differently configured according to an allocated degree of N.sub.PRB. In addition, N.sub.REperPRB may be differently configured according to MCS information. N.sub.REperPRB may also be different configured according to N.sub.layer, Par. 0183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331-TAKEDA to include the use of spatial layer as taught by Kim in order to determine TBS (Kim; Par. 0171).


Claim 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 36.331-TAKEDA and in further view of Sun et al. (Sun hereafter) (US 20160013897 A1).

Regarding claim 8 and claim 22, TS 36.331-TAKEDA teaches, The method of claim 1 and The method of claim 16 respectively, further comprising:  
receiving both the numerology as part of the broadcast information (TS 36.331; The IE SystemInformationBlockType13 contains the information required to acquire the MBMS control information associated with one or more MBSFN areas, pg 348; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes and khz-7dot5 refers to 7.5kHz subcarrier spacing and khz-1dot25 refers to 1.25 kHz subcarrier spacing, pg 569-570 [Note that subcarrierSpacingMBMS is part of SIB13 sent by base station]).  
TS 36.331-TAKEDA fail to explicitly teach,
	the RS pattern as part of the broadcast information.
	However, in the same field of endeavor, Sun teaches,
the RS pattern as part of the broadcast information (Sun; The UE -RS may be used, in conjunction with one or more MBSFN -RS to receive and decode both the MBSFN transmissions on the base modulation layer 305 … base station 105-b may transmit timing information indicating when the UE -RS is to be transmitted. The timing information may be provided in, for example, one or more of a system information block ( SIB), Par. 0082).
TS 36.331-TAKEDA to include the use of timing information as taught by Sun in order to receive UE-RS (Sun; Par. 0082)


Claim 10-12 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 36.331-TAKEDA and in further view of RUDOLF (RUDOLF hereafter) (US 20190349976 A1) and in further view of RICO ALVARINO et al. (RICO ALVARINO hereafter) (US 20170288888 A1).

Regarding claim 10 and claim 24, TS 36.331-TAKEDA teaches, The method of claim 1 and The method of claim 16 respectively. 
	TS 36.331-TAKEDA fail to explicitly teach,
wherein the broadcast or multicast transmissions are mapped to a physical multicast channel according to a numerology-specific mapping.  
	However, in the same field of endeavor, RUDOLF teaches,
wherein the broadcast or multicast transmissions are mapped to a channel according to a numerology-specific mapping (RUDOLF; Different MTCHs carrying different MBMS services may be multiplexed dynamically, for example, on a per TTI or per -TB basis, Par. 0111; Multiple shared channels may correspond to different OFDM channelizations and parameterizations, Par. 0113).
TS 36.331-TAKEDA to include the use of dynamic multiplexing as taught by RUDOLF in order to support different payloads (RUDOLF; Par. 0111).
Although RUDOLF teaches in Fig. 4, mapping of MTCH on DL shared channel, but TS 36.331-TAKEDA-RUDOLF fail to explicitly teach,
 a physical multicast channel.
 However, in the same field of endeavor, RICO ALVARINO teaches,
a physical multicast channel (RICO ALVARINO; Each PMCH corresponds to an MCH … one MCH may multiplex one MCCH and a plurality of multicast traffic channels (MTCHs), Par. 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331-TAKEDA-RUDOLF to include the use of PMCH structure as taught by RICO ALVARINO in order to multiplex MTCH (RICO ALVARINO; Par. 0053).


Regarding claim 11 and claim 25, TS 36.331-TAKEDA-RUDOLF-RICO ALVARINO teaches, The method of claim 10 and The method of claim 24 respectively, wherein the numerology-specific mapping comprises a symbol-level interleaving of the broadcast or multicast transmissions (RUDOLF; Multiple shared channels may correspond to different OFDM channelizations and parameterizations, for example, when multiple shared channels may be transmitted concurrently in the same subframe or TTI, Par. 0113).  
The rational and motivation for adding this teaching of RUDOLF is the same as for Claim 10.

Regarding claim 12 and claim 26, TS 36.331-TAKEDA-RUDOLF-RICO ALVARINO teaches, The method of claim 10 and The method of claim 24 respectively, wherein the numerology-specific mapping is based at least in part on at least one of the TBS, the MCS, a bandwidth to be used for the broadcast or multicast transmissions, a number of codeblocks to be included in the broadcast or multicast transmissions, or any combination thereof  (RUDOLF; Different MTCHs carrying different MBMS services may be multiplexed dynamically, for example, on a per TTI or per -TB basis, Par. 0111).  
The rational and motivation for adding this teaching of RUDOLF is the same as for Claim 10.
  
  
Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 36.331-TAKEDA and in further view of RICO ALVARINO.
 
Regarding claim 27, TS 36.331-TAKEDA teaches, The method of claim 16. 
	TS 36.331-TAKEDA fail to explicitly teach,

However, in the same field of endeavor, RICO ALVARINO teaches,
further comprising:  
transmitting an indication specifying a periodicity of a physical multicast channel to be used for the broadcast or multicast transmissions (RICO ALVARINO; The MBSFN Area Configuration message may indicate … allocated resources (i.e., radio frames and subframes) for transmitting each PMCH of the MBSFN area and the allocation period (e.g., 4, 8, . . . , 256 frames) of the allocated resources for all the PMCHs in the area, Par. 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TS 36.331-TAKEDA to include the use of MBSFN Area Configuration message as taught by RICO ALVARINO in order to configure PMCH (RICO ALVARINO; Par. 0054).

Regarding claim 28, TS 36.331-TAKEDA-RICO ALVARINO teaches, The method of claim 27, wherein the indication specifies the periodicity in terms of a number of slots (RICO ALVARINO; the allocation period (e.g., 4, 8, . . . , 256 frames) of the allocated resources for all the PMCHs in the area, Par. 0054; a frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots, Par. 0041).  
The rational and motivation for adding this teaching of RICO ALVARINO is the same as for Claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416